                Case 19-20916-jrs                 Doc 1     Filed 05/09/19 Entered 05/09/19 07:58:23                             Desc Main5/09/19 7:57AM
                                                            Document      Page 1 of 23
Fill in this information to identify your case:

United States Bankruptcy Court for the:

NORTHERN DISTRICT OF GEORGIA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Signature Pack, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  5786 Highway 129 North
                                  Suite N
                                  Pendergrass, GA 30567
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Jackson                                                         Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                 Case 19-20916-jrs                 Doc 1         Filed 05/09/19 Entered 05/09/19 07:58:23                              Desc Main5/09/19 7:57AM
Debtor
                                                                 Document      Page 2 of Case
                                                                                          23 number (if known)
          Signature Pack, LLC
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.



8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

                                          Chapter 11. Check all that apply:
                                                                  Debtor's aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                                  The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.
                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12



9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                               District                                 When                          Case number
                                                  District                                 When                          Case number


10. Are any bankruptcy cases              No
    pending or being filed by a
    business partner or an                Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                Relationship
                                                  District                                 When                         Case number, if known




Official Form 201                               Voluntary Petition for Non-Individuals Filing for Bankruptcy                                               page 2
                Case 19-20916-jrs               Doc 1        Filed 05/09/19 Entered 05/09/19 07:58:23                                 Desc Main5/09/19 7:57AM
Debtor
                                                             Document      Page 3 of Case
                                                                                      23 number (if known)
         Signature Pack, LLC
         Name



11. Why is the case filed in    Check all that apply:
    this district?
                                         Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                         preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                         A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or          No
    have possession of any
    real property or personal                Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                    Yes.
    property that needs
    immediate attention?                     Why does the property need immediate attention? (Check all that apply.)
                                                It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                               What is the hazard?
                                                It needs to be physically secured or protected from the weather.
                                                It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                Other
                                             Where is the property?
                                                                              Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                                No
                                                Yes.    Insurance agency
                                                        Contact name
                                                        Phone



         Statistical and administrative information

13. Debtor's estimation of      .         Check one:
    available funds
                                             Funds will be available for distribution to unsecured creditors.
                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of             1-49                                             1,000-5,000                                 25,001-50,000
    creditors                       50-99                                            5001-10,000                                 50,001-100,000
                                    100-199                                          10,001-25,000                               More than100,000
                                    200-999

15. Estimated Assets                $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities           $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                    $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                    $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                    $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 19-20916-jrs             Doc 1        Filed 05/09/19 Entered 05/09/19 07:58:23                                Desc Main5/09/19 7:57AM
Debtor
                                                            Document      Page 4 of Case
                                                                                     23 number (if known)
          Signature Pack, LLC
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is trued and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      May 9, 2019
                                                  MM / DD / YYYY


                             X   /s/ Chuck McAtee                                                        Chuck McAtee
                                 Signature of authorized representative of debtor                        Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Leslie Pineyro                                                       Date May 9, 2019
                                 Signature of attorney for debtor                                              MM / DD / YYYY

                                 Leslie Pineyro 969800
                                 Printed name

                                 Jones & Walden, LLC
                                 Firm name

                                 21 Eighth Street, NE
                                 Atlanta, GA 30309
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     404-564-9300                  Email address      info@joneswalden.com

                                 969800 GA
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 4
                    Case 19-20916-jrs                     Doc 1      Filed 05/09/19 Entered 05/09/19 07:58:23                                         Desc Main5/09/19 7:57AM
                                                                     Document      Page 5 of 23

 Fill in this information to identify the case:
 Debtor name Signature Pack, LLC
 United States Bankruptcy Court for the: NORTHERN DISTRICT OF                                                                                         Check if this is an
                                                GEORGIA
 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Ambassador                                                                                                                                                               $90,989.27
 Sanitation Mngmnt
 PO Box 2057
 Thomasville, GA
 31799
 Amer. Express                                                                                                                                                          $363,748.51
 Corporate Card
 PO Box 1270
 Newark, NJ 07101
 Americold                                                                                                                                                              $373,906.47
 25586 Network
 Place
 Chicago, IL 60673
 Ameriprise Financial                                                                                                                                                     $68,773.95
 P.O. Box 60517
 City of Industry, CA
 91716
 Champion Foods,                                                                                                                                                          $94,304.80
 Inc
 9516 Waterford Rd
 Jacksonville, FL
 32257
 Genesis Baking                                                                                                                                                           $43,599.36
 Company
 211 Woodlawn
 Avenue
 Norwalk, OH 44857
 Gourmet Culinary                                                                                                                                                       $171,215.91
 Solutions LLC
 523 Commercial
 Drive
 Statham, GA 30666
 JSO Associates Inc.                                                                                                                                                      $44,065.25
 17 Maple Drive
 Great Neck, NY
 11021



Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                    Case 19-20916-jrs                     Doc 1      Filed 05/09/19 Entered 05/09/19 07:58:23                                         Desc Main5/09/19 7:57AM
                                                                     Document      Page 6 of 23

 Debtor    Signature Pack, LLC                                                                                Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Kudzu Valley Farm                                                                                                                                                      $380,384.80
 PO Box 922
 Oakwood, GA 30566
 Linde LLC                                                                                                                                                                $83,683.73
 88718 Expedite Way
 Chicago, IL 60695
 M&J Foods                                                                                                                                                                $88,423.00
 1670 Calming Water
 Drive
 Fleming Island, FL
 32003
 Messer LLC                                                                                                                                                               $53,739.39
 88718 Expedite Way
 Chicago, IL 60695
 Monogram Food                                                                                                                                                          $147,996.97
 Solutions, LLS
 P.O. Box 71400
 Chicago, IL 60694
 Penobscot McCrum                                                                                                                                                       $167,569.00
 LLC
 PO Drawer 229
 Belfast, ME 04915
 Pilgrim's Pride                                                                                                                                                        $122,520.00
 Corporation
 P.O. Box 809225
 Chicago, IL 60680
 Seabrook Brothers                                                                                                                                                      $130,395.68
 & Sons
 P O Box 781405
 Philadelphia, PA
 19178
 Southeastern Paper                                                                                                                                                       $43,926.20
 Co.
 PO BOX 890671
 Charlotte, NC 28289
 Southern Food                                                                                                                                                          $128,503.51
 Broker
 196 Bruce
 Etheredge Parkway
 Pell City, AL 35128
 TNT                                                                                                                                                                      $60,389.81
 701 Industrial Drive
 Perryville, MO 63775
 Wilheit Packaging                                                                                                                                                      $106,513.26
 LLC
 PO Box 111
 Gainesville, GA
 30503




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                                Document      Page 7 of 23

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                         1st Mechanical Services, Inc.
                         303 Curie Drive
                         Alpharetta, GA 30005



                         3M
                         PO Box 844127
                         Dallas, TX 75284



                         A J Letizio
                         Fifty-five Enterprise Dr
                         Windham, NH 03087



                         AAA Scales & Systems
                         3212 Harmony Church Road
                         Gainesville, GA 30507



                         ACOSTA
                         PO Box 281996
                         Atlanta, GA 30384



                         Advanced Marketing Concepts
                         2717 W. Southern Ave Ste. 1
                         Tempe, AZ 85282



                         AIRGAS SAFETY
                         PO BOX 532609
                         Atlanta, GA 30353



                         Ambassador Sanitation Mngmnt
                         PO Box 2057
                         Thomasville, GA 31799



                         Amer. Express Corporate Card
                         PO Box 1270
                         Newark, NJ 07101
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 8 of 23


                     Americold
                     25586 Network Place
                     Chicago, IL 60673



                     Ameriprise Financial
                     P.O. Box 60517
                     City of Industry, CA 91716



                     AMSPAK
                     P.O. Box 2225
                     Hartsville, SC 29551



                     Aramark
                     P.O Box 731676
                     Dallas, TX 75373



                     Arrow Lines Services Inc.
                     PO Box 1298
                     Gainesville, GA 30503



                     Associated Brokers, Inc.
                     4777 Aviation Parkway Suite K
                     Atlanta, GA 30349



                     Athens Material Handling
                     316 Commerce Blvd
                     PO Box 6685
                     Athens, GA 30604



                     Atlantic Pit Service, Inc.
                     P.O Box 837
                     Lawrenceville, GA 30046



                     Automatic Protection Services
                     4655 Canton Rd
                     Marietta, GA 30066
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 9 of 23


                     Baker Donelson
                     3414 Peachtree Road NE
                     Suite 1600
                     Atlanta, GA 30326



                     Bankcard Center
                     P.O. Box 71205
                     Charlotte, NC 28272



                     Bell, Davis, & Pitt, P.A.
                     PO Box 21029
                     Winston Salem, NC 27120



                     Big Daddy Foods Inc
                     PO Box 19974
                     Houston, TX 77224



                     Campbell Sales & Service, Inc
                     P.O. Box 488
                     Athens, GA 30603



                     Champion Foods, Inc
                     9516 Waterford Rd
                     Jacksonville, FL 32257



                     Chastains Janitorial Supply
                     1630 MLK Jr. Blvd
                     Gainesville, GA 30501



                     ChemStation of Alabama
                     3021 Dublin Circle
                     Bessemer, AL 35020



                     Christopher Carr
                     Attorney General of Georgia
                     40 Capitol Square SW
                     Atlanta, GA 30334
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 10 of 23


                     Clay Daniel
                     P.O Box 434
                     Bogart, GA 30622



                     Combined Worksite Solutions
                     5277 Payshere Circle
                     Chicago, IL 60674



                     Connect Logistics
                     3292 Thompson Bridge RD #350
                     Gainesville, GA 30506



                     Continental Carbonic Products
                     DEPT 3833 PO Box 123833
                     Dallas, TX 75312



                     Cooling & Applied Tech, Inc
                     P.O. BOX 772998
                     Chicago, IL 60677



                     CROSSLEY McINTOSH HANLEY &EDES
                     5002 Randall Parkway
                     Wilmington, NC 28403



                     Crown Lift Trucks
                     PO Box 641173
                     Cincinnati, OH 45264



                     CSS Polymers Inc.
                     3482 Keith Bridge Rd Suite 294
                     Cumming, GA 30041



                     Dahlonega Packaging, Inc.
                     P.O. Box 936696
                     Atlanta, GA 31193
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 11 of 23


                     Department of Justice, Tax Div
                     Civil Trial Section, Southern
                     P.O. Box 14198, Ben Franklin
                     Washington, DC 20044



                     Dollar General Market
                     P.O. Box 1087
                     Goodlettsville, TN 37072



                     Dunlap Stainless
                     2905 Ramsey Rd
                     Gainesville, GA 30507



                     Eco-Lab
                     24198 Network Place
                     Chicago, IL 60673



                     Electronic Motors Co. Inc.
                     7705 Hwy 29 South
                     Hull, GA 30646



                     ETCON Employment Solutions
                     439 E E Butler Parkway
                     Gainesville, GA 30501



                     Farr Electric Inc.
                     4673 East Hall Rd.
                     Gainesville, GA 30507



                     Food & Dairy Research Assoc.s
                     PO Box 608
                     Commerce, GA 30529



                     Forester Roller Company, Inc
                     P O Box 2067
                     Lawrenceville, GA 30046
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 12 of 23


                     Fortis Solutions Group, LLC
                     5362 McEver Road
                     Flowery Branch, GA 30542



                     Genesis Baking Company
                     211 Woodlawn Avenue
                     Norwalk, OH 44857



                     Georgia Department of Labor
                     Suite 900
                     148 Andew Young Internat'l Blv
                     Atlanta, GA 30303



                     Georgia Department of Revenue
                     Compliance Division
                     1800 Century Blvd, Ste 9100
                     Atlanta, GA 30345-3205



                     Georgia Power Company
                     96 Annex
                     Atlanta, GA 30396



                     GIX Logistics, Inc.
                     P.O. Box 1845
                     Grand Island, NE 68802



                     Glacier Sales, Inc
                     P.O. Box 2646
                     Yakima, WA 98907



                     Global Coordination
                     2625 N Cage Blvd
                     Pharr, TX 78577



                     Gold Standard Baking
                     3700 S. Kedzie Ave.
                     Chicago, IL 60632
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 13 of 23


                     Goodsource
                     3115 Melrose Dr. Suite 160
                     Carlsbad, CA 92010



                     Gourmet Culinary Solutions LLC
                     523 Commercial Drive
                     Statham, GA 30666



                     Graphic Packaging
                     PO Box 404170
                     Atlanta, GA 30384



                     Green Guard First Aid & Safety
                     3499 Rider Trail South
                     Earth City, MO 63045



                     H & D Pallet
                     464 Garrison Shoals Rd
                     Lula, GA 30554



                     Heat and Control, Inc
                     21121 Cabot Blvd Hayward
                     Hayward, CA 94545



                     Hollis Transport
                     4515 Cantrell Rd.
                     Flowery Branch, GA 30542



                     Horizon Packaging
                     6248 Ringgold Road
                     Chattanooga, TN 37412



                     HUMANA HEALTH PLAN INC.
                     P O BOX 3225
                     Milwaukee, WI 53201
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 14 of 23


                     Hygiena
                     Attn: Accounts Receivable
                     File 2007 1801 W Olympic Blvd
                     Pasadena, CA 91199



                     Infusion Sales Group
                     2928 Walden Avenue
                     Depew, NY 14043



                     Internal Revenue Service
                     P.O. Box 7346
                     Philadelphia, PA 19101-7346



                     Jackson Co. Tax Assessor
                     67 Athens Street
                     Jefferson, GA 30549



                     John R White Company, Inc.
                     200 Citation Court Suite 100
                     Birmingham, AL 35209



                     Johnson O'Hare Company, Inc.
                     One Progress Road
                     Billerica, MA 01821



                     JSO Associates Inc.
                     17 Maple Drive
                     Great Neck, NY 11021



                     Kudzu Valley Farm
                     PO Box 922
                     Oakwood, GA 30566



                     Lake Foods, LLC
                     355 Industrial Park Rd
                     Hartwell, GA 30643
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 15 of 23


                     Linde LLC
                     88718 Expedite Way
                     Chicago, IL 60695



                     LogoSurfing Promtnal Products
                     2518 Oak Valley Lane
                     Dacula, GA 30019



                     M&J Foods
                     1670 Calming Water Drive
                     Fleming Island, FL 32003



                     Machinery Support
                     PO Box 28
                     Moore, SC 29369



                     Mallard Marketing
                     4027 Clearwell
                     Amarillo, TX 79109



                     Manning Brothers
                     P.O Box 162138
                     Atlanta, GA 30321



                     McMaster-Carr
                     PO Box 7690
                     Chicago, IL 60680



                     Messer LLC
                     88718 Expedite Way
                     Chicago, IL 60695



                     Monogram Food Solutions, LLS
                     P.O. Box 71400
                     Chicago, IL 60694
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 16 of 23


                     Murray Brokerage
                     684 Woodlands Drive Suite 300
                     Maumee, OH 43537



                     Nordson
                     PO Box 802586
                     Chicago, IL 60680



                     North Georgia Logistics
                     P O Box 208
                     Pendergrass, GA 30567



                     North Georgia Propane, Inc.
                     PO Box 1518
                     Gainesville, GA 30503



                     Northeast Food Marketing
                     30 Myano Lane Suite 30
                     Stamford, CT 06902



                     Northern Safety & Industrial
                     PO Box 4250
                     Utica, NY 13504



                     NW French and Associates
                     1502 1st Avenue North
                     Fargo, ND 58102



                     Office of the U.S. Trustee
                     75 Ted Rurner Drive SW
                     Room 362
                     Atlanta, GA 30303



                     Pack Rite Div Mettler-Toledo
                     PO Box 730867
                     Dallas, TX 75373
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 17 of 23


                     Pacmac, Inc
                     P.O. Box 360
                     Fayetteville, AR 72702



                     Paragon Food Group, LLC
                     Carl Perry
                     345 Rae's Creek Drive
                     Greenville, SC 29609



                     Peach State Fire, Inc.
                     626 Industrial Blvd
                     Gainesville, GA 30501



                     Penobscot McCrum LLC
                     PO Drawer 229
                     Belfast, ME 04915



                     Perimeter Marketing Inc.
                     P O Box 1167
                     Waxhaw, NC 28176



                     Piedmont National Corp
                     PO Box 890938
                     Charlotte, NC 28289



                     Pilgrim's Pride Corporation
                     P.O. Box 809225
                     Chicago, IL 60680



                     Pioneer Meat Brokerage, Inc.
                     P O BOX 8047
                     Edmond, OK 73083



                     Planned Administrators
                     P.O Box 6927
                     Columbia, SC 29260
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 18 of 23


                     Pratt Recycling
                     PO Box 933949
                     Atlanta, GA 31193



                     Ralf Jeffy Green
                     2295 Skylark Drive
                     Alexander City, AL 35010



                     RAM Inc
                     2090 Columbiana Road
                     Suite 2600
                     Birmingham, AL 35216



                     Randstad North America, Inc.
                     PO Box 742689
                     Atlanta, GA 30374



                     Reese Group
                     PO Box 40423
                     Nashville, TN 37204



                     Reliable Transport. Solutions
                     PO Box 507
                     Amelia, OH 45102



                     Renasant Bank
                     3333 Peachtree Road
                     Suite M-10
                     Atlanta, GA 30326



                     RG Marketing & Consulting
                     1716 S San Marcos St. 107
                     San Antonio, TX 78207



                     RJS Sales & Marketing
                     PO BOX 62048
                     Cincinnati, OH 45262
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 19 of 23


                     Romer Labs
                     Department RL
                     P.O Box 66971
                     Saint Louis, MO 63166



                     Rouses Market
                     P O BOX 5358
                     Thibodaux, LA 70302



                     S. E. Meats
                     700 25th Ave. West
                     Birmingham, AL 35204



                     Scherzer and Associates
                     8801 Ballentine Street #100
                     Overland Park, KS 66214



                     Seabrook Brothers & Sons
                     P O Box 781405
                     Philadelphia, PA 19178



                     Secretary of the Treasury
                     15th & Pennsylvania Ave, NW
                     Washington, DC 20200



                     Sherwood Food Distributors-ATL
                     5400 Fulton Industrial Blvd
                     Atlanta, GA 30336



                     Southeastern Paper Co.
                     PO BOX 890671
                     Charlotte, NC 28289



                     Southern Food Broker
                     196 Bruce Etheredge Parkway
                     Pell City, AL 35128
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 20 of 23


                     Stiles Heating and Cooling,Inc
                     140 Ben Burton Road
                     Bogart, GA 30622



                     Strategic Industries
                     PO Box 2576
                     Alpharetta, GA 30023



                     Summit Marketing Partners
                     401 Hall Street SW Suite 289
                     Grand Rapids, MI 49503



                     Sun Mark Foods Ltd.
                     PO Box 1294
                     Madison, NJ 07940



                     SupplyOne, Inc. Atlanta
                     IPC Collection Account
                     PO Box 740438
                     Atlanta, GA 30374



                     Tasty Breads International
                     9445 Fullerton Avenue
                     Franklin Park, IL 60131



                     Tennessee Bun Co.
                     2975 Armory Dr.
                     Nashville, TN 37204



                     The Food Exchange
                     5650 El Camino Real, Suite 220
                     Carlsbad, CA 92008



                     TNT
                     701 Industrial Drive
                     Perryville, MO 63775
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 21 of 23


                     Top Notch Personnel
                     P.O Box 464730
                     Lawrenceville, GA 30042



                     Triangle Sales and Marketing
                     120 Marguerite Drive Suite 200
                     Cranberry Twp, PA 16066



                     U.S. Attorney General
                     U.S. Department of Justice
                     950 Pennsylvania Ave NW
                     Washington, DC 20350



                     ULINE
                     Attn: Accounts Receivable
                     PO BOX 88741
                     Chicago, IL 60680



                     United States Attorney
                     600 Richard B Russell Building
                     75 Ted Turner Drive, SW
                     Atlanta, GA 30303



                     US Waste & Recycling, Inc.
                     P.O. Box 420825
                     Atlanta, GA 30342



                     USA Logistics, Inc
                     P.O. Box 2977
                     Chesterton, IN 46304



                     USDA Food Sfty&Inspc. Services
                     US Bank- FSIS Lockbox
                     PO Box 979001
                     Saint Louis, MO 63197



                     Veritiv Operating Company
                     P.O. Box 409884
                     Atlanta, GA 30384
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 22 of 23


                     VideoJet Technologies
                     12113 Collection Center Dr
                     Federal ID# XX-XXXXXXX
                     Chicago, IL 60693



                     Waste Pro
                     1405 Danielsville Rd
                     Athens, GA 30601



                     Weldon Provisions LLC
                     2943 W Encelia Ct
                     Tucson, AZ 85745



                     Wells Fargo Bank, N.A.
                     300 Tri-State International
                     Suite 400
                     Pendergrass, GA 30567



                     Whitehall Specialties
                     P.O. Box 74716
                     Chicago, IL 60694



                     Wilheit Packaging LLC
                     PO Box 111
                     Gainesville, GA 30503



                     William T. Porter
                     1160 River Run
                     Bishop, GA 30621



                     Williams Country Sausage
                     5132 Old Troy-Hickman Road
                     Union City, TN 38261



                     Willie C. Lee Jr.
                     332 Stillwater Lane
                     Jefferson, GA 30549
Case 19-20916-jrs   Doc 1   Filed 05/09/19 Entered 05/09/19 07:58:23   Desc Main
                            Document      Page 23 of 23


                     Winkler-IHM
                     P O Box 68
                     Dale, IN 47523



                     Yamato Corporation Dataweigh
                     PO Box 206185
                     Dallas, TX 75320
